                                                                                                                 Kieran Corcoran
                                                                                                              212.763.8491 DIRECT
                                                                                                         212.763.8304 DIRECT FAX
                                                                                                    kieran.corcoran@stinson.com




    March 28, 2019

    Via ECF

    Judge LaShann DeArcy Hall
    United States District Court Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

    Re:        Odilon S. Celestin, et. al. v. Michel Joseph Martelly, et. al., 18-CV-7340-LDH-JO;
               Unitransfer USA, Inc.’s Motion for Sanctions pursuant to FRCP 11

    Your Honor:

            Pursuant to your Individual Practices, Defendant Unitransfer USA, Inc. (“Unitransfer”) requests
    a briefing schedule regarding its motion for sanctions pursuant to Rule 11, which was served on
    plaintiffs’ counsel on March 6, 2019. The safe harbor period has now expired, and plaintiffs have failed
    to take any corrective action. Rule 11 sanctions are proper when a party files a pleading that has no
    reasonable factual basis or a party files a pleading in bad faith for an improper purpose.1 Rule 11 imposes
    an affirmative duty on counsel to make some pre-filing inquiry into both the facts and the law so that
    counsel can be in a position to certify that a complaint is well grounded in both fact and law. 2 In this
    instance, plaintiffs’ counsel have failed in that duty as there is no evidentiary support that: (1) Unitransfer
    ever entered into any unlawful agreements, (2) Unitransfer ever collected fees from the purported class
    members, (3) Unitransfer made any material misrepresentations to induce the payment of fees, (4)
    Unitransfer was enriched by the collection of the fees, (5) Unitransfer conducts business in California to
    substantiate a violation of California state law, or (6) plaintiffs did not consent to paying the fees, as is
    required for a claim under Florida’s Civil Theft Statute.

            No evidence supporting an unlawful agreement: Each claim against Unitransfer relies on
    Unitransfer entering into an unlawful agreement with other defendants in violation of the Sherman Act.34
    Plaintiffs have no evidence of Unitransfer entering into any agreement with other defendants, let alone
    an agreement with an unlawful objective. A reasonable inquiry, would have revealed the absence of any
    evidence of Unitransfer entering into an agreement with an unlawful objective. Tellingly, plaintiffs do
    not even allege any facts in their amended complaint to support their conclusory allegations that
    Unitransfer entered into an unlawful agreement. It is unclear whether plaintiffs allege (1) Unitransfer
    had an agreement with Haiti, or (2) the agreement was among Unitransfer, the other money transfer

    1
      Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 389-90 (1990); see also Angrisani v. City of New York, 639 F. Supp. 1326
    (E.D.N.Y. 1986).
    2
        See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 579 F.3d 143, 150 (2d Cir. 2009.
    3
      Liebers v. Moore Pretzel Co., 1995 U.S. Dist. LEXIS 5137, *12-13 (Mar. 10, 1995 E.D.N.Y.) (“[T]o sustain a claim of an
    unlawful agreement [in violation of Section 1 of the Sherman Act], the evidence must ‘tend[] to exclude the possibility’ that
    the defendant had any reason for the action complained of, other than an unlawful objective.”) (quoting Monsanto Co. v.
    Spray-Rite Serv. Corp., 465 U.S. 752, 768 (1984)).
    4
        D.E. 15, ¶¶ 1, 2, 26, and 32.

                                        1325 AVENUE OF THE AMERICAS, 27TH FLOOR • NEW YORK, NY 10019
STINSON.COM                                  212.763.8491 MAIN • 212.763.8304 FAX



CORE/3515246.0002/151681409.1
    Judge LaShann DeArcy Hall
    March 28, 2019
    Page 2

    operators and Haiti, or (3) the agreement was among all defendants. This lack of specificity further
    reveals of plaintiffs’ lack of evidence and due diligence in bringing this lawsuit. This lack of evidentiary
    support for the contention that Unitransfer entered into some agreement to pursue an unlawful purpose
    violates Rule 11, and justifies the imposition of sanction.

            No evidence plaintiffs suffered damages from Unitransfer collecting funds for the fees: Each
    claim against Unitransfer relies on plaintiffs’ palpably false allegations that they suffered damages from
    paying the purportedly unlawful fees.5 The purported “class” consists only of people in the United States
    and its territories who were subject to the $1.50 fee.6 Simply put, no such class members exist as to
    Unitransfer. Any receipt from a transaction using Unitransfer makes clear that the $1.50 at issue is paid
    by the recipient of the money transfer in Haiti, at the time they withdraw the transferred funds. In cases
    where money is being transferred from Haiti to the U.S., Unitransfer assesses the $1.50 fee at issue
    against the sender in Haiti at the time the transfer is made. As such, there is no evidence whatsoever
    showing the fee being assessed in the U.S. Thus, even if this fee was illegal (which it is not), because
    the class is limited to people in the U.S. and its territories, and Unitransfer never subjected any of those
    people to paying the fee here, (1) none of the alleged class members have suffered any damages from
    Unitransfer’s conduct, and (2) by definition, no one can even qualify as a class member from having
    used Unitransfer’s services. Importantly for Rule 11 purposes, this information was readily available to
    plaintiffs, as it is printed on every Unitransfer receipt. It is thus clear that plaintiffs failed to conduct a
    basic review of the facts, let alone an objectively reasonable inquiry, before suing. Moreover, Unitransfer
    explained this in detail in its motion for Rule 11 sanctions, and Plaintiffs and their counsel have continued
    to pursue their claims after the expiration of the safe harbor period.

             No evidence of Unitransfer making material misrepresentations: There is no factual support for
    Unitransfer making material misrepresentations, which plaintiffs rely on in each claim. Plaintiffs
    repeatedly allege in support of their claims that defendants represented the fees were “lawful taxes levied
    [or “imposed”] to “fund free and compulsory education.”7 However, the amended complaint contradicts
    this claim as it shows that every Unitransfer receipt states that the $1.50 is “fee imposed by the BRH.”8
    It is glaringly obvious, based on plaintiffs attributing such alleged representation to all “Defendants,”
    that plaintiffs are attributing a quote by defendant Martelly regarding the fees being for his “free and
    compulsory education program” to all defendants without any regard to whether Unitransfer ever made
    such a representation. Plaintiffs cannot circumvent their lack of evidence of Unitransfer making that
    representation by falling back on their claimed unlawful conspiratorial agreement because there is no
    evidence Unitransfer ever entered into one.

             Unitransfer was never enriched by the fee: There is no evidentiary support for plaintiffs’ unjust
    enrichment claim against Unitransfer. Incredibly, plaintiffs directly contradict their conclusory
    allegations that Unitransfer converts the fees for its “personal and private use” and is “unjustly enriched
    . . . in retaining revenues derived from Plaintiffs and other Class members who paid the fees,” 9 by


    5
        Id. at ¶¶3, 4, 6, 15-19, 26, 61, 157.
    6
      Id. at ¶160 (defining the class as “All persons in the United States and its territories who used the services of one or more
    of the . . . [defendants] during the Class Period who were subjected to paying the $1.50 on wire transfers made to and from
    Haiti and $0.05 per minute on phone calls placed to and from Haiti”).
    7
      E.g. Id. at ¶¶ 183-84, 191-92, 197, 199, 213, 217-18, 226-27, 239, 248, 256, 264, 267, 275.
    8
        Id. at ¶108.
    9
        Id. at ¶¶3, 269 and 270.




CORE/3515246.0002/151681409.1
    Judge LaShann DeArcy Hall
    March 28, 2019
    Page 3

    acknowledging the fees are ultimately remitted to and collected by Haiti.10 Thus, plaintiffs not only have
    no evidence of Unitransfer receiving enrichment, they concede they have evidence negating that claim.
    The inescapable result is that Rule 11 sanctions are warranted.

            Unitransfer does not conduct business in California: There is no evidentiary support for the
    claims that Unitransfer violated the California code and/or common law11 because Unitransfer neither
    conducts business in California nor holds a license to do so. Any reasonable inquiry by plaintiffs would
    reveal that Unitransfer is licensed to do business in only eleven (11) states, and not in California. Publicly
    available records also show Unitransfer is not registered in California. 12 Further, plaintiffs have no
    evidence that Unitransfer conducted business in California without being properly registered. It does not
    do so. Nevertheless, plaintiffs assert claims against Unitransfer for violation of California state law
    (Counts 5-7, 10) that each rely on the false premise that Unitransfer conducts business in California.
    Plaintiff Marazita alleges that he resides in California and contracts with Unitransfer. 13 This is either
    palpably false or misleading because no such contract could have taken place in California in light of
    Unitransfer not conducting business there. As it is easily verifiable from public records that Unitransfer
    does not and cannot conduct money transfers in California, plaintiffs asserted these claims against
    Unitransfer both without any basis in fact or evidence and without making any reasonable inquiry into
    whether the California-based allegations would be supported against Unitransfer. Plaintiffs’ counsel and
    plaintiff Marazita should be individually sanctioned for these patently false allegations.

            Unitransfer cannot be liable under Florida’s Civil Theft Statute: The claims for civil theft and
    conversion lack the required evidentiary support. Regardless of any other allegations, there is no
    evidence disputing that, by paying the fees to Unitransfer, the payers of the fees consented to the fees
    and Unitransfer lacked the intent necessary to support a violation of Florida’s civil theft statute or a
    conversion claim. Under Florida law, “[t]here can be no conversion where a person consents to the
    possession by another of the assets allegedly converted. . . . Likewise, such consent clearly precludes the
    intent to deprive another person of his property as required by the Florida civil theft statute.”14 In Capital
    Factors, the court ruled that the payees at issue consented consent when they knowingly paid charges
    designated for taxes. The same holds true with plaintiffs paying the fees here, and such consent precludes
    intent to steal, which renders conversion and civil theft unsustainable.15 Plaintiffs had no evidentiary
    basis for such intent and should be sanctioned.




    10
      Id. at ¶62, fn. 4 (“The US$300,000,000 is predicated on the disclosure made by Defendant Lamothe, former Prime-Minister
    of Haiti, in his interview with the Miami Herald. If the government collected between $40 and $50 million after the year
    2011-201, it stands to reason that after 6 years of averaging $50 million, the total to date amounts to $300,000,000.”)
    11
         Id. at ¶¶ 26, 162-163, 211-240, and 257-264.
    12
       Unitransfer does not appear a in search in California’s Secretary of State website for all registered businesses.
    https://businesssearch.sos.ca.gov/CBS/SearchResults?filing=False&SearchType=CORP&SearchCriteria=Unitransfer+USA
    &SearchSubType=Keyword
    13
         D.E. 15, ¶ 19.
    14
         Capital Factors v. Gen. Plastics Corp., 184 B.R. 996, 1003-04 (Bankr. S.D. Fla. 1995).
    15
      See also Transcapital Bank v. Shadowbrook at Vero, LLC, 226 So. 3d 856, 864 (Fla. 4th DCA 2017). (requiring directed
    verdict for defense on civil theft claim where, among other things, “plaintiffs presented no evidence of any criminal intent of
    the defendants, much less clear and convincing evidence of any such intent”).




CORE/3515246.0002/151681409.1
    Judge LaShann DeArcy Hall
    March 28, 2019
    Page 4


    Respectfully submitted,

    Stinson Leonard Street LLP

    /s/ Kieran M. Corcoran
    Kieran M. Corcoran (KC4935)
    kieran.corcoran@stinson.com

    -and-

    Paul D. Turner, Pro Hac Vice
    Perlman, Bajandas, Yevoli & Albright

    Attorneys for Defendant Unitransfer USA, Inc.

    cc: All Counsel of Record via ECF




CORE/3515246.0002/151681409.1
